DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements filed 13 July 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of the following documents have not been provided:
Functional Products, Capture LOF, Cognis, 2009, 3 pages; and,
Nagel, R., et al., 6Li and 7Li MAS NMR Studies on Fast Ionic Conducting Spinel-Type LiMgCl4, Li2-xCuxMgCl4, Li2-xNaxMgCl4, and Li2ZnCl4, Journal of Solid State Chemistry 165 (2002), pp. 303-311.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Alyea et al. (US 20180205112).
Claim 1:	Thomas-Alyea et al. disclose a solid ion conductive layer (abstract which discloses a solid electrolyte having ion conductivity), comprising a foamed matrix (a porous solid electrolyte)(paragraphs [0009] and [0023]) including an electrolyte material including a halide-based material (paragraph [0030]. 
Claim 2:	Thomas-Alyea et al. disclose that the foamed matrix comprises an organic material (e.g., a polymer as per paragraph [0026]), wherein the organic material is at a content of at least 0.5 vol% and at most 50 vol% for a total volume of the solid ion conductive layer (paragraph [0023] discloses “For example, the electrolyte can comprise a first region comprising the first solid electrolyte and a second region comprising the second solid electrolyte.  The volume fraction of the first solid electrolyte in the first region can be 0.2 to 0.95, based on the total volume of the first region.  The volume fraction of the second solid electrolyte in the second 
region can be 0.1 to 0.5, based on the total volume of the second region”.
	Claim 8:	Thomas-Alyea et al. disclose that the foamed matrix comprises an organic material including a polymer, wherein the polymer has an HLB number of at most 10, Reactivity Value of at most 20%, or a combination thereof (paragraph [0050] disclose the same polymers (binder) as those instantly disclose as having an HLB number of at most 10, Reactivity Value of at most 20%.
	Claim 9:	Thomas-Alyea et al. disclose that the foamed matrix comprises an organic material including a polymer including polyurethane, poly(ethylene), poly(ethylene oxide), or a combination thereof (paragraphs [0125] and [0131]).
	Claim 10:	Thomas-Alyea et al. disclose that the solid ion conductive layer comprises a total porosity of at least 30 vol% and at most 95 vol% for a total volume of the solid ion conductive layer (paragraph [0023].
	Claim 11:	Thomas-Alyea et al. disclose that the foamed matrix comprises a porosity including pores having an average pore size of at least 0.1 microns and at most 50 microns (3.8 microns as per paragraph [0093]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948).
Thomas-Alyea et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 3 and 4:	Thomas-Alyea et al. do not disclose that the foamed matrix comprises a polymer including siloxane (claim 3), and that the foamed matrix comprises polydimethylsiloxane or polyvinyl chloride.
Skotheim et al. disclose an ionic conductive layer comprising siloxane (claim 3), and that the foamed matrix comprises polydimethylsiloxane (i.e. a siloxane)(paragraph [0179])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrolyte material of Thomas-Alyea et al. by incorporating the polymer of Skotheim et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide cells that would have exhibited long cycle life, high lithium cycling efficiency, and high energy density (paragraph [0008]).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) as applied to claim 3 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation).
Thomas-Alyea et al. and Skotheim et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 5:	The Thomas-Alyea et al. combination does not disclose platinum embedded within the foamed matrix.
WO ‘547 discloses a solid electrolyte comprising platinum (see Lee et al., paragraph [0013]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of Thomas-Alyea et al. combination by incorporating the platinum of WO ‘547 such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation)
Thomas-Alyea et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 6 and 7:	Thomas-Alyea et al. do not disclose at least 10 ppm to at most 1 wt.% of Pt for the total weight of the foamed matrix (claim 6), and that the ion conductive layer comprises an inert metal embedded in the foamed matrix (claim 7).
WO ‘547 discloses at least 10 ppm to at most 1 wt.% of Pt for the total weight of the foamed matrix (claim 6), and that the ion conductive layer comprises an inert metal (claim 7)(e.g., see Lee et al., paragraph [0013] which discloses Pt(+2), Pt (+4)(claim 7).
	WO ‘547 discloses “…In addition, the inhibiting material may be used in an amount of 0-50 wt % based on 100 wt % of the solid electrolyte layer.  Within the above-defined range, the content of the inhibiting material in the solid electrolyte layer may be 40 wt % or less, 30 wt % or less, 20 wt % or less, or 10 wt % or less”. (paragraph [0075].
It would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an effective amount of a dendrite growth-inhibiting material (e.g., Pt), including that claimed, capable of delaying/inhibiting growth of lithium dendrites, thus preventing an electrical short-circuit (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of Thomas-Alyea et al. by incorporating the platinum of Lee et al such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).

10.	Claims 12 and 13 are is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation.
Thomas-Alyea et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 12:	Thomas-Alyea et al. do not disclose that the halide-based material is represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
WO ‘205 discloses a halide-based inorganic solid electrolyte that is not particularly limited, and that examples include Li3YBR6 and Li3YCl6 (see Mimura et al., paragraph [0120]-[0122}, which are the same as those instantly disclosed in paragraph [0031]). See also entire document.
Thus, WO ‘205 discloses a halide-based material represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halide-based material of Thomas-Alyea et al. by incorporating the halide-based material of WO ‘205.
	One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte that would have had excellent dispersibility, thus realizing excellent battery performance (paragraph [0008]).
	Claim 13:	Thomas-Alyea et al. do not disclose that the electrolyte material comprises ammonium halide complexed with the halide-based material.
	WO ‘205 disclose an electrolyte material comprising ammonium halide (Mimura et al., paragraph {0034] discloses a solid electrolyte wherein L31 to L33 and L34 represent an amino group) complexed with the halide-based material (see Mimura et al., paragraphs [0120]-[0122]) and claim 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified halide-based material of Thomas-Alyea et al. by incorporating the halide-based material of WO ‘205.
	One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte that would have had excellent dispersibility, thus realizing excellent battery performance (paragraph [0008]).

11.	Claim 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948).
Claims 14 -16:	Thomas-Alyea et al. disclose a solid ion conductive layer (abstract which discloses a solid electrolyte having ion conductivity), comprising a foamed matrix (a porous solid electrolyte)(paragraphs [0009] and [0023]) and an electrolyte material embedded in the foam matrix, wherein the foam matrix comprises a polymer including and the electrolyte comprises a halide-based material (paragraph [0030].
Thomas-Alyea et al. do not disclose that the foam matrix includes a siloxane (claim 14) that the polymer comprises a polydimethylsiloxane (claim 15), and that the polymer comprises vinyl-terminated polydimethylsiloxane, hydride functional siloxanes, methylhydrosiloxane-dimethylsiloxane copolymer, or a combination thereof
Skotheim et al. disclose an ionic conductive layer comprising siloxane (claim 3), and that the foamed matrix comprises polydimethylsiloxane (i.e. a siloxane) (paragraph [0179]), and that that the polymer comprises vinyl-terminated polydimethylsiloxane, hydride functional siloxanes, methylhydrosiloxane-dimethylsiloxane copolymer, or a combination thereof (paragraph [0179] discloses solid polymer electrolytes include, but are not limited to, polysiloxanes, derviatives of the foregoing, crosslinked and network structure of the foregoing, which has been construed as rendering obvious the recited polymers)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified electrolyte material of Thomas-Alyea et al. by incorporating the polymer of Skotheim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide cells that would have exhibited long cycle life, high lithium cycling efficiency, and high energy density (paragraph [0008]).
Claim 19:	The rejection of claim 19 is as set forth above in claim 14 wherein Thomas-Alyea et al. disclose that the foamed matrix comprises a porosity
including pores having an average pore size of at least 0.1 microns and at most 50 microns (3.8 microns as per paragraph [0093]).
	Claim 20:	The rejection of claim 20 is as set forth above I claim 14 wherein Thomas-Alyea et al. further disclose that the solid ion conductive layer comprises lithium metal dispersed in the foamed matrix (paragraphs [0026]00029])

12.	Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948) as applied to claim 14 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation).
Thomas-Alyea et al. and Skotheim et al. are as applied, argued, and disclosed above, ad incorporated herein.
	Claims 17-18. The Thomas-Alyea et al. combination does not disclose Pt embedded in the foamed matrix (claim 17), and at least 10 ppm to at most 1 wt.% of
Pt for the total weight of the foamed matrix.
WO ‘547 discloses a solid electrolyte comprising Pt (claim 17), and at least 10 ppm to at most 1 wt.% of Pt for the total weight of a solid electrolyte (claim 18)(e.g. see Lee et al., paragraph [0013] which discloses Pt(+2), Pt (+4)(claim 7).
	WO ‘547 discloses “…In addition, the inhibiting material may be used in an amount of 0-50 wt % based on 100 wt % of the solid electrolyte layer.  Within the above-defined range, the content of the inhibiting material in the solid electrolyte layer may be 40 wt % or less, 30 wt % or less, 20 wt % or less, or 10 wt % or less”. (paragraph [0075].
It would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an effective amount of a dendrite growth-inhibiting material (e.g., Pt), including that claimed, capable of delaying/inhibiting growth of lithium dendrites, thus preventing an electrical short-circuit (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of Thomas-Alyea et al. by incorporating the platinum of Lee et al such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).

Double Patenting
13.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/734,605 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Examiner Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729